Citation Nr: 1314375	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  09-23 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine and a rating in excess of 20 percent prior to July 14, 2010.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome.

4.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome.

5.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from July 1995 to February 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in October 2007 and October 2009 by or on behalf of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA). A January 2011 rating decision established a staged 40 percent rating for degenerative disc disease of the lumbar spine effective from July 14, 2010.  The claims were remanded in October 2011 for further development, and based on evidence submitted since those directed actions, additional evidentiary development is necessary.   

In May 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case.  

In the previous Board decision, it was noted that the issue of entitlement to service connection for a disability manifested by chronic diarrhea was raised by testimony provided in January 2008 and May 2011, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It was directed that the RO take appropriate action; however, it is not readily apparent that such action was taken.  The Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  Additionally, the Veteran, in a written statement to VA, noted that he is experiencing hypertension as a result of his service-connected PTSD.  This, likewise, has not been adjudicated in the first instance, and is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's case was recently remanded for comprehensive VA psychiatric and orthopedic examinations.  It is noted that at the time of the Board's remand order, which accompanied a decision denying entitlement to higher ratings for a right wrist condition and for gastroesophageal reflux disease (GERD), the Veteran was found to be gainfully employed, and thus, the Board determined that there was no need for consideration of a record-raised claim, as part of the claims for increase in rating on appeal, for a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  It appears as though this situation has changed subsequent to the Board's remand of October 2011.  

Indeed, after the Veteran was afforded examinations in concert with the earlier remand, the Veteran has submitted a statement indicating that he was terminated from his employment due to aggressive behavior which he attributes to service-connected PTSD.  The Veteran further stated that he had been in multiple collegiate programs since his separation from the Marine Corps; however, based on symptoms he attributes to PTSD, he has been unable to complete a course of study.  Moreover, while the Board was correct in its assessment that the Veteran was employed in 2011, it is apparent that the Veteran has not held a full-time job in several years.  A VA clinical note of 2006 indicates that he was working as a part-time counselor for the YMCA for a period of months, and in the report of the VA examination in November 2011, the Veteran specifically stated that his back and knee conditions were "limiting" his ability to work.  The VA psychiatric examination report noted that the Veteran was working part-time as a counselor for a family service agency; however, as noted, he has subsequently been terminated from that employment.  Somewhat confusingly, the Veteran stated that he had been offered full-time employment in the past, but chose to work part time, and it is not abundantly clear as to whether service-connected disabilities were the motivating factor for that decision.  However, the record does suggest that, at least in part, the service-connected disabilities under appellate review may, potentially, contribute to unemployability (either by preventing employment totally or only allowing for marginal employment).  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Given the most recent submission by the Veteran that he is not employed, and the indications of record which suggest that the back, knee, and psychiatric disabilities are possibly involved in this lack of employment, the Board notes that entitlement to a TDIU, as part of the claims for higher ratings, is raised by the record.  It does not appear as though the Veteran has been provided the appropriate notice as to how to substantiate the TDIU portion of his claims, and upon remand, such a notice should be provided.

It is apparent that the Veteran's termination from employment occurred after the most recent VA examinations, and thus, new medical opinions, addressing the impact of the service-connected knee, back, and psychiatric disabilities on employment should be provided.  It is noted that the Veteran has a combined schedular disability evaluation of 80 percent.  

As the Veteran's employability is of concern to the claims, the Board also notes that the Veteran asserts to having engaged in VA's vocational rehabilitation following his discharge from the Marine Corps.  These records are not in the claims file, and could, potentially, be helpful in determining if the Veteran is now, subsequent to his recent termination from a work environment, prohibited from participating in any type of substantially gainful employment on account of service-connected disablement.  Thus, these records, as well as any other outstanding recent VA treatment records, should be obtained and associated with the claim file prior to obtaining the VA examination opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the evidentiary requirements needed to substantiate the TDIU portion of his claims for higher ratings.  Allow the Veteran the appropriate time to respond to the notification and, if so desired, to submit additional evidence in support of this portion of his claims for an increase.  

2.  Obtain copies of the Veteran's vocational rehabilitation folder and all outstanding VA treatment reports, and associate copies with the claim file.  

3.  Return the claims folder to the VA examiners who conducted the November 2011 VA examinations for purposes of obtaining opinions addressing the impact of the service-connected bilateral knee, low back, and psychiatric (PTSD) disabilities on the Veteran's ability to gain and maintain substantially gainful employment (employment that is not marginal and that is commensurate with his skill, experience, and education level).  A physical examination is not required unless the examiner finds that an examination is needed to render the requested opinion.  

The respective examiner(s) should review the record and state whether bilateral knee disorders, a low back disability, and/or PTSD, by themselves or in combination with other service-connected disabilities, prevent the Veteran from engaging in employment.  A detailed rationale should accompany all conclusions reached in the narrative portion of the examination report.  

4.  Upon completion of the above-directed development, re-adjudicate the claims for an increase, to include the TDIU portion raised by the record.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


